 

Case 19-11401-JTD Docé66 Filed 06/26/19 Page 1of8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
JOERNS WOUNDCO HOLDINGS, INC., Case No. 19-11401 (JTD)
et al,

Joint Administration Requested
Debtors.!

 

Re: Docket No.17 |

 

ORDER (1) SCHEDULING, AND SHORTENING NOTICE OF, A COMBINED
HEARING ON (A) ADEQUACY OF DISCLOSURE STATEMENT AND (B)
CONFIRMATION OF PREPACKAGED PLAN, (II) APPROVING FORM AND
MANNER OF NOTICE OF (A) COMBINED HEARING AND (B) COMMENCEMENT
OF CHAPTER 11 CASES, (I) ESTABLISHING PROCEDURES FOR OBJECTING TO
(A) DISCLOSURE STATEMENT OR (B) PREPACKAGED PLAN, (IV) APPROVING
PREPETITION SOLICITATION PROCEDURES, (V) CONDITIONALLY DIRECTING
THE UNITED STATES TRUSTEE NOT TO CONVENE A SECTION 341 MEETING
OF CREDITORS, (VI) CONDITIONALLY EXTENDING DEADLINE TO FILE |

SCHEDULES AND STATEMENTS, .
AND (VID) GRANTING RELATED RELIEF

Upon the motion (the “Motion”)’ of the Debtors, pursuant to sections 105, 341, 521
1125, 1126 and 1128 of title 11 of the United States Code (the “Bankruptcy Code”), Rules
2002, 3003, 3017, 3018, 3020 and 9006 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”), and Rules 2002-1, 3017-1 and 9006-1 of the Local Rules of Bankruptcy
Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the
“Local Bankruptcy Rules”) for entry of an order (this “Scheduling Order”) (i) scheduling, and

shortening notice of, a combined hearing (as it may be adjourned from time to time the

 

! The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,

include: Joerns WoundCo Holdings, Inc. (3555); Dynamic Medical Systems, LLC (6816); Global Medical, LLC (0696); Joerns

LLC (3625); Joerns Healthcare, LLC (1510); Joerns Healthcare Mexico Holdings I LLC (2869); Joerns Healthcare Mexico

Holdings II LLC (2942); Joerns Healthcare Parent LLC (2727); Joerns Services LLC (3441); RecoverCare, LLC (1634); RCJH

Cambridge Technologies, LLC (5541); RCJH Merger Sub I, LLC (3709); and Scott Technology, LLC (8047). The address of the
‘ Debtors’ corporate headquarters is 2430 Whitehall Park Drive, Suite 100, Charlotte, NC 28273.

2 Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion or in the Prepackaged Plan, as applicable.

AMERICAS 100191277
Case 19-11401-JTD Docé66 Filed 06/26/19 Page 2 of 8

 

“Combined Hearing”) on (a) the adequacy of the Disclosure Statement and (b) confirmation of
such Prepackaged Plan, (ii) approving the form and manner of notice (the “Combined Notice”)
of (a) the Combined Hearing and (b) commencement of these Chapter 11 Cases, (iii) establishing
the procedures for objecting (a) to the adequacy of the Disclosure Statement or (b) to
confirmation of the Prepackaged Plan, (iv) approving the solicitation, balloting, and tabulation
procedures described in the Motion (the “Solicitation Procedures”), (v) conditionally directing —
the U.S. Trustee not to convene the Section 341(a) Meeting, (vi) conditionally extending the date
by which the Debtors must file their Schedules and Statements, and (vii) granting related relief;
and the Court having found that it has jurisdiction to consider the Motion and the relief requested
therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of
Reference, dated February 29, 2012 (Sleet, C.J.); and consideration of the Motion and the relief
requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being
proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due, sufficient, and proper
notice of the Motion having been provided under the circumstances and in accordance with the
Bankruptcy Rules and the Local Bankruptcy Rules, and it appearing that no other or further
notice need be provided; and a hearing having been held to consider the relief requested in the
Motion (the “Hearing”); and the record of the Hearing and all of the proceedings had before the
Court; and the Court having found and determined that the legal and factual bases set forth in the
Motion establish just cause for the relief granted herein; and after due deliberation and sufficient
cause appearing therefor,
IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED as set forth herein.

“ AMERICAS 100191277
Case 19-11401-JTD Doc66 Filed 06/26/19 Page 3 of8

 

2. The Debtors are authorized and empowered to take all actions necessary to
implement and effectuate the relief granted in this Scheduling Order.

3. The Combined Hearing to consider the adequacy of the Disclosure Statement,
final approval of the Solicitation Procedures, and confirmation of the Prepackaged Plan is hereby
scheduled to be held before the Honorable “ohn T. Dorsey _, the United States
Bankruptcy Judge, in courtroom (g of the United States Bankruptcy Court for the District of
Delaware, 824 Market Street, 5 Floor, Wilmington, Delaware, on Ju IY 2S , 2019 at
10:00am (prevailing Eastern Time). The Combined Hearing may be continued from time to
time by the Court without further notice other than an announcement of the adjourned date or
dates in open court at the Combined Hearing (or adjournment thereof) or by filing the agenda for
such hearing.

4. The schedule of events set forth below relating to confirmation of the
Prepackaged Plan is hereby approved in its entirety, and the Court hereby finds the following
schedule of events is consistent with the applicable provisions of the Bankruptcy Code, the

Bankruptcy Rules, and the Local Bankruptcy Rules:

 

 

 

 

 

Event Date
Voting Record Date June 18, 2019
Distribution of Solicitation Packages June 21, 2019
Three (3) business days after entry of the
Combined Notice Mailing Date Scheduling Order or as soon as practicable
thereafter
Plan Supplement Filing Date July 8, 2019 -

 

July 15, 2019, at 5:00 p.m. (prevailing
Eastern Time)

July 18, 2019, seven (7) days prior to the
Combined Hearing, at 5:00 p.m. (prevailing

Voting Deadline

 

Plan / Disclosure Statement Objection

 

 

 

 

 

 

Deadline Eastern Time)
. July 22, 2019, three (3) days prior to the
Reply Deadline Combined Hearing
Combined Hearing July 25, 2019
Section 341(a) Meeting If Prepackaged Plan is not confirmed,

 

AMERICAS 100191277
 

Case 19-11401-JTD Doc66 Filed 06/26/19 Page 4of8

 

promptly following Combined Hearing and
on no less than 21 days’ notice; if
Prepackaged Plan is confirmed, there will
be no Section 341(a) Meeting

If Prepackaged Plan is not confirmed, 45
days after Combined Hearing (without

 

 

 

 

 

Schedules and Statements Deadline prejudice to request further extension); if
Prepackaged Plan is confirmed, requirement
is excused

5. Any objections to the approval of the Disclosure Statement, adequacy of the

Disclosure Statement, or confirmation of the Prepackaged Plan must be filed with the Clerk of
the United States Bankruptcy Court for the District of Delaware, together with proof of service
thereof, and served by personal service or by overnight delivery, so as to be actually received no
later than 5:00 p.m. (prevailing Eastern time) on July 18, 2019 (the “Plan / Disclosure
Statement Objection Deadline”) by: (i) the Debtors, 2430 Whitehall Park Dr., Suite 100,
Charlotte, NC 28273, Attn: Lisa Gilpin, General Counsel and John Regan, Chief Financial
Officer; (ii) proposed counsel for Debtors and Debtors in Possession, (a) White & Case LLP,
1221 Avenue of the Americas, New York, NY 10020, Attn: Philip M. Abelson, Esq. and David
M. Turetsky, Esq., and (b) Fox Rothschild LLP, 919 N. Market St., Suite 300, Wilmington, DE
19899, Attn: Jeffrey M. Schlerf, Esq. and Courtney Emerson, Esq.; (iii) counsel to the First Lien
Agent, Shearman & Sterling LLP, 599 Lexington Avenue, New York, NY 10022, Attn: Joel
Moss Esq. and Sara Coelho, Esq.(iv) First Lien Steering Committee, King & Spalding LLP,
1185 Avenue of the Americas, 34 Floor, New York, NY 10036, Attn: W. Austin Powers, Esq.,
Christopher G. Boies, Esq., and Michael R. Handler, Esq.; (v) counsel to PineBridge, Proskauer
Rose LLP, 1 International Place, Boston, MA 02110, Attn: Stephen Boyko, Esq. and Charles A.
Dale, Esq., (vi) counsel to Cetus Capital, Wachtell Lipton Rosen & Katz, 51 West 52nd Street,

New York, NY 10019, Attn: Michael D. Benn, Esq, (vii) the Office of the United States Trustee,

AMERICAS 100191277
 

Case 19-11401-JTD Docé66 Filed 06/26/19 Page 5of8

844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Jaclyn

Weissgerber, Esq.; and (viii) any party that has requested notice pursuant to Bankruptcy Rule

2002.
6. In addition, any objections to the Disclosure Statement or confirmation of the
Prepackaged Plan must:
(a) be in writing;
(b) comply with the Bankruptcy Rules, the Local Bankruptcy Rules,
Chambers’ procedures, and orders of the Court;

(c) state the name and address of the objecting party and the nature and
amount of any claim or interest asserted by the objecting party against the
estate or property of the Debtors; and

(d) state with particularity the legal and factual basis for such objection, and if
practicable, a proposed modification to the Prepackaged Plan or
Disclosure Statement.

7. Any objections not timely filed and served in the manner set forth in this

Scheduling Order may not be considered and may be overruled.

8. The Debtors shall file their brief in support of confirmation of the Prepackaged
Plan and their reply to any objections thereto no later than three (3) days prior to the
Combined Hearing.

9. The form of Combined Notice in substantially the form attached as Exhibit B to
the Motion is approved. The Solicitation Agent shall begin to mail or cause to be mailed a copy
of the Combined Notice, no later than three (3) business days after entry of this Scheduling
Order upon all of the Debtors’ known creditors and Interest holders of record as of June 18,
2019.

10. The Debtors shall publish the Publication Notice, in substantially the form
attached as Exhibit D to the Motion, in USA Today or another nationally circulated newspaper as

soon as reasonably practicable after entry of this Scheduling Order.

AMERICAS 100191277
 

Case 19-11401-JTD Doc66 Filed 06/26/19 Page 6 of8

11. Substantially contemporaneously with the service of the Combined Notice, the
Debtors shall cause to be posted to the website hosted by the Solicitation Agent various chapter
11-related documents, including, among others, the following: (a) the Prepackaged Plan; (b) the
Disclosure Statement and all exhibits attached thereto; (c) the Motion and this Scheduling Order;
and (d) the Combined Notice. The website address is: https://dm.epiq1 1.com/case/joerns.

12.‘ The notice procedures set forth above constitute good and sufficient notice of the
Combined Hearing and the commencement of the Chapter 11 Cases, and the deadline and
procedures for objecting to the adequacy of the Disclosure Statement and confirmation of the
Prepackaged Plan, and no other or further notice shall be necessary.

13. Subject to entry of the Confirmation Order, the Solicitation Procedures, including
the procedures utilized by the Debtors for distribution of the Solicitation Package, the Ballots
attached to the Motion as Exhibits C-1 and C-2, and the vote tabulation procedures described in
the Motion, satisfy the requirements of the Bankruptcy Code and are approved.

14. June 18, 2019 shall be the record date for purposes of determining which creditors
and equity holders are entitled to vote on the Prepackaged Plan.

15. To the extent that section 1125(b) of the Bankruptcy Code requires the Debtors’
prepetition solicitation of acceptances for the Prepackaged Plan to be pursuant to an approved
disclosure statement in order to continue on a post-petition basis, the Court conditionally
approves the Disclosure Statement as having adequate information as required by section 1125
of the Bankruptcy Code without prejudice to any party in interest (with standing to object) |
objecting to the Disclosure Statement at the Combined Hearing.

16. Any provision of Bankruptcy Rule 3017(d) requiring the Debtors to distribute the

Disclosure Statement and the Prepackaged Plan to parties not entitled to vote, whether because

AMERICAS 100191277

 

 
 

 

REE EEE EEE OO

Case 19-11401-JTD Doc66 Filed 06/26/19 Page 7 of 8

_ they are unimpaired or because they are deemed to reject the Prepackaged Plan, or any parties in
interest other than as prescribed in this Scheduling Order, shall be waived.

17. The U.S. Trustee shall not be required to convene a meeting of creditors pursuant
to section 341(a) of the Bankruptcy Code if the Prepackaged Plan is confirmed at the Combined
Hearing (or promptly thereafter). In the event the Prepackaged Plan is not confirmed at the
Combined Hearing (or promptly thereafter), the U.S. Trustee shall promptly schedule a meeting
of creditors pursuant to section 341(a) of the Bankruptcy Code on no less than 21 days’ notice.

18. The requirement that the Debtors file their Schedules and Statements is extended
for so long as the Debtors are pursuing the Prepackaged Plan and shall be permanently excused
upon the date of confirmation of the Prepackaged Plan, provided, however, that in the event the
Prepackaged Plan is not confirmed at the Combined Hearing (or promptly thereafter), the time
by which the Debtors must file the Schedules and Statements shall be further extended to 45 days
after the Combined Hearing, without prejudice to the Debtors’ rights to request further
extensions thereof.

19. Nothing contained in the Motion or this Scheduling Order or any payment made
pursuant to the authority granted by this Scheduling Order is intended to be or shall be construed
as (i) an admission as to the validity of any claim against the Debtors, (ii) an agreement or
obligation to pay any claims, (iii) an admission as to the validity of any liens satisfied pursuant to
this Motion, (iv) a waiver of the Debtors’ or any appropriate party in interest’s rights to dispute
any claim, or (v) an approval or assumption of any agreement, contract, program, policy, or lead
under section 365 of the Bankruptcy Code. :

20. This Court shall retain jurisdiction with respect to all matters arising from or

related to the enforcement of this Scheduling Order.

AMERICAS 100191277

 
 

Case 19-11401-JTD Doc66 Filed 06/26/19 Page 8 of8

Dated: June ZG, 2019
Wilmington, Delaware

rl

ee STATES BANKRUPTCY JUD

AMERICAS 100191277

 
